—Appeal by the defendant from a judgment of the County Court, Orange County (Berry, J.), rendered June 20,1994, convicting him of attempted rape in the first degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant pleaded guilty prior to a decision by the hearing court on that branch of his omnibus motion which was to suppress physical evidence. Thus, he forfeited his right to appellate review of any suppression issue (see, People v Fernandez, 67 NY2d 686; People v Patterson, 194 AD2d 748).
The defendant has waived his claim that the second felony offender statement was defective by his failure to timely raise the issue (see, People v Smith, 73 NY2d 961; People v Hamilton, 205 AD2d 706).
The defendant’s claim of ineffective assistance of counsel is unsupported by the record. Finally, the defendant’s sentence is not excessive (see, People v Suitte, 90 AD2d 80). Balletta, J. P., Thompson, Santucci, Altman and Hart, JJ., concur.